                     Case 2:21-cv-05134-DSF-SK Document 1 Filed 06/24/21 Page 1 of 3 Page ID #:1

                     1    SNYDER BURNETT EGERER, LLP
                          Sean R. Burnett (SB# 227952)
                     2    Jessica Farley (SB# 280123)
                          5383 Hollister Avenue, Suite 240
                     3    Santa Barbara, California 93111
                          Telephone No.: 805.692.2800
                     4    Facsimile No.: 805.692.2801
                          sburnett@sbelaw.com
                     5    jfarley@sbelaw.com
                     6    Attorneys for Defendant TARGET CORPORATION
                     7
                     8                         UNITED STATES DISTRICT COURT
                     9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                   10
                   11     NANCY REDICAN,                                 Case No.
                   12                  Plaintiff,                        [Los Angeles County Superior Court
                                                                         Case No. 21AVCV00402]
                   13     v.
                   14     TARGET CORPORATION; and DOES 1                 DEFENDANT’S NOTICE OF
                          to 50,                                         REMOVAL OF ACTION UNDER
                   15                                                    28 U.S.C. §§1332 AND 1441(b)
                   16               Defendants.
                          __________________________________/
                   17
                   18     TO THE CLERK OF THE ABOVE-CAPTIONED COURT:
                   19           PLEASE TAKE NOTICE that defendant TARGET CORPORATION
                   20     (“Target”) hereby removes the state court action described below to the above-
                   21     captioned court on the following grounds:
                   22           1.     On or about May 18, 2021, plaintiff NANCY REDICAN (“plaintiff”)
                   23     filed Case No. 21AVCV00402 against Target in the Superior Court of California,
                   24     County of Los Angeles, entitled Nancy Redican v. Target Corporation.
                   25           2.     The Complaint was personally served on Target on May 25, 2021. A
                   26     true and correct copy of the Complaint is attached hereto as Exhibit 1.
                   27           3.     As set forth below, this is a civil action between parties domiciled in
                   28     different states, over which this court has original jurisdiction under 28 U.S.C. §

SNYDER BURNETT
                                                                    1
EGERER, LLP
5383 Hollister Avenue
                                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION
Suite 240
Santa Barbara, CA 93111
                                          UNDER 28 U.S.C. §§1332 AND 1441(b)
                     Case 2:21-cv-05134-DSF-SK Document 1 Filed 06/24/21 Page 2 of 3 Page ID #:2

                     1    1332, and which may be removed to this Court by defendant pursuant to the
                     2    provisions of 28 U.S.C. § 1441(b).
                     3          4.     Plaintiff is, and at all relevant time was, a resident and citizen of
                     4    California, as indicated by the Palmdale, California address she provided to
                     5    defendant’s employees after the slip and fall that is the subject of this lawsuit.
                     6          5.     Defendant is, and at all relevant times was, a corporation duly
                     7    organized and existing under the laws of Minnesota, with its principal place of
                     8    business in Minneapolis, Minnesota. Defendant is not, and was not at any relevant
                     9    time, a citizen of California.
                   10           6.     Plaintiff also served a Statement of Damages on defendant on May 25,
                   11     2021. The Statement of Damages indicates plaintiff is seeking $66,278.78 in
                   12     special damages and $250,000.00 general damages. A true and correct copy of the
                   13     Statement of Damages is attached hereto as Exhibit 2.
                   14           7.     The amount in controversy exceeds the $75,000 jurisdictional
                   15     minimum of this Court.
                   16           8.     The time within which defendant is required to file a Notice of
                   17     Removal has not yet expired.
                   18           9.     Removal to this Court is proper, as the Superior Court of the State of
                   19     California, County of Los Angeles, where this action was commenced, is located
                   20     within the Central District of California.
                   21           10.    Defendant will give written notice of the filing of this Notice as
                   22     required by 28 U.S.C. § 1446(d), and will also file a copy of this Notice with the
                   23     Clerk of the Los Angeles County Superior Court, as required by 28 U.S.C. §
                   24     1446(d).
                   25     ///
                   26     ///
                   27     ///
                   28     ///
SNYDER BURNETT
                                                                       2
EGERER, LLP
5383 Hollister Avenue
                                      DEFENDANT’S NOTICE OF REMOVAL OF ACTION
Suite 240
Santa Barbara, CA 93111
                                           UNDER 28 U.S.C. §§1332 AND 1441(b)
                     Case 2:21-cv-05134-DSF-SK Document 1 Filed 06/24/21 Page 3 of 3 Page ID #:3

                     1          WHEREFORE, defendant respectfully requests that the above-captioned
                     2    matter be removed to this Court.
                     3
                     4    Dated: June 24, 2021               SNYDER BURNETT EGERER, LLP
                     5                                         /s/ Jessica Farley
                     6                                       _________________________________
                                                             By: Sean R. Burnett / Jessica Farley
                     7                                       Attorneys for Defendant TARGET
                                                             CORPORATION
                     8
                     9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28

SNYDER BURNETT
                                                                3
EGERER, LLP
5383 Hollister Avenue
                                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION
Suite 240
Santa Barbara, CA 93111
                                          UNDER 28 U.S.C. §§1332 AND 1441(b)
